DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 improperly depends on claim 1. For examination purpose it was considered to be dependent on claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the image.  There is insufficient antecedent basis for this limitation in the claim. The recitation is unclear and imprecise because applicant has not previously provided any structure for the limitation. Thus one of ordinary skill in the art does not know what applicant is attempting to further limit with the limitation, thereby rendering the claim indefinite. The structure or method steps which make up the system or method must be clearly and positively specified.


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).

Regarding Step 1
Claims 1-14 and 19-20 are directed toward method (process) and claims 15-18 are directed towards system (apparatus). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. 
Regarding independent claims 1, 15 and 19, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method of tracking of manufacturing via a distributed ledger stored at each of a plurality of computing devices of a distributed computing architecture, the method comprising: 
storing the distributed ledger associated with a plurality of objects of a first object type, the distributed ledger including a plurality of blocks; 
receiving an indication of proximity between a first computing device and a first object of the plurality of objects of the first object type, wherein the indication of proximity between the first computing device and the first object identifies the first object type; 
generating a new block automatically in response to receiving the indication of proximity, wherein the new block includes one or more transactions identifying one or more changes in an inventory of the plurality of objects of the first object type at each of a plurality of manufacturing stages, the one or more changes including a change of the first object from a first manufacturing stage of the plurality of manufacturing stages to a second manufacturing stage of the plurality of manufacturing stages, wherein the new block includes a new block header that includes a hash of a prior block of the distributed ledger; and 
appending the new block to the plurality of blocks of the distributed ledger.

The Applicant's Specification titled "TRACKING AND AUTHENTICATION OF INVENTORY VIA DISTRIBUTED LEDGERS AND NFC TAGS" emphasizes the business need to tracking and authenticating of products and products transactions via distributed ledger” (Specification [0002]). Thus, the product tracking according to the Specification is a business concept and/or organizing human activities, being addressed by the claimed invention.
Dependent claims 2-14, 16-18 and 20 further limits the abstract ideas, such as indication of the changes between manufacturing stages, identifying location, identifying manufacturing stages, transmitting the blocks, indicating the proximity and verifying, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 15 and 19.


Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claims 1, 15 and 19 include the following additional elements which do not amount to a practical application: computing devices, memory, network communication transceiver, processor.  
The elements recited above in independent claims 1, 15 and 19 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the above identified additional elements which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "Referring to Fig. 1B and 1G, these additional elements  is constructed of a computer, mobile device and other peripherals, 
Nothing in the Specification describes the specific operations recited in claims 1, 15 and 19 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a transporting of vehicle. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to tracking and authenticating inventory, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
Dependent claims 2-14, 16-18 and 20  merely incorporate the additional elements recited above, and further limits the abstract idea of independent claims1, 15 and 19. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 1, 15 and 19 do not amount to significantly more than the abstract idea. Independent claims 1, 15 and 19 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A method of tracking of manufacturing via a distributed ledger stored at each of a plurality of computing devices of a distributed computing architecture, the method comprising:
storing the distributed ledger associated with a plurality of objects of a first object type, the distributed ledger including a plurality of blocks; 
receiving an indication of proximity between a first computing device and a first object of the plurality of objects of the first object type, wherein the indication of proximity between the first computing device and the first object identifies the first object type; 
generating a new block automatically in response to receiving the indication of proximity, wherein the new block includes one or more transactions identifying one or more changes in an inventory of the plurality of objects of the first object type at each of a plurality of manufacturing stages, the one or more changes including a change of the first object from a first manufacturing stage of the plurality of manufacturing stages to a second manufacturing stage of the plurality of manufacturing stages, wherein the new block includes a new block header that includes a hash of a prior block of the distributed ledger; and appending the new block to the plurality of blocks of the distributed ledger.
The bolded limitations recited above in independent claim 1 and similar elements of claims 15 including a memory and processor pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of  a data processing system, processor, memory, display. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for computing devices, a processor, memory, transceiver see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory see MPEP §2106.05(d) (II) (iv) discussing presenting offers and gathering statistics. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-14, 16-18 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because POS terminal device, processor, memory, and printer are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Therefore, the additional elements in separately or in combination do not add significantly more. 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0174097, hereinafter Liu), in view of Hanis et al. (US 2018/0189528, hereinafter Hanis).
With respect to claims 1, 15 and 19 Liu discloses a method of tracking of manufacturing stored at each of a plurality of computing devices, the method comprising:
receiving an indication of proximity between a first computing device and a first object of the plurality of objects of the first object type, wherein the indication of proximity between the first computing device and the first object identifies the first object type (paragraphs [0024] and [0027] - [0028]); 
generating a new block automatically in response to receiving the indication of proximity, wherein the new block includes one or more transactions identifying one or more changes in an inventory of the plurality of objects of the first object type at each of a plurality of manufacturing stages, 
the one or more changes including a change of the first object from a first manufacturing stage of the plurality of manufacturing stages to a second manufacturing stage of the plurality of manufacturing stages, wherein the new block includes a new block header that includes a hash of a prior block of the distributed ledger and appending the new block to the plurality of blocks of the distributed ledger (paragraphs [0027] – [0029]).
Liu does not explicitly disclose the feature of tracking of manufacturing.
However, Hanis teaches the feature of tracking of manufacturing (abstract and paragraph [0030]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the invention of Liu to include the feature of tracking of manufacturing, as taught by Hanis in order to manage data storing.
With respect to claims 2 and 16 Liu discloses a method and system, wherein the indication of proximity also identifies the change of the first object from the first manufacturing stage to the second manufacturing stage (paragraphs [0024] and [0027] - [0028]).
With respect to claims 3 and 17 Liu discloses a method and system, wherein the indication of proximity also identifies a location of the first object (paragraphs [0024] and [0027] - [0028]).
With respect to claims 4 and 18 Liu discloses a method and system, wherein the new block identifies the location of the first object (paragraphs [0024] and [0027] - [0028]).
With respect to claim 5 Liu discloses a method and system, further comprising identifying the change of the first object from the first manufacturing stage to the second manufacturing stage based on the location (paragraphs [0024] and [0027] - [0028]).
With respect to claim 6 Liu discloses a method and system, wherein the second manufacturing stage corresponds to completion of manufacturing (paragraph [0020]).
With respect to claim 7 Liu discloses a method and system, wherein the second manufacturing stage corresponds to shipping (paragraph [0020]).
With respect to claim 8 Liu discloses a method and system, wherein the second manufacturing stage corresponds to a customization (paragraph [0020]).
With respect to claims 9 and 20 Liu discloses a method and system, further comprising transmitting the new block to one or more of the plurality of computing devices such that each of the plurality of computing devices append the new block to a respective copy of the distributed ledger (paragraphs [0030] – [0031]).
With respect to claim 10 Liu discloses a method and system, wherein the indication of proximity includes a code received by the first computing device from an information medium corresponding to the first object, and further comprising verifying the indication of proximity based on the code matching a corresponding code in a verification database (paragraphs [0024] and [0027] - [0028]).
With respect to claim 11 Liu discloses a method wherein the new block is appended to the plurality of blocks of the distributed ledger automatically in response to verification of the indication of proximity (paragraphs [0024] and [0027] - [0028]). 
With respect to claim 12 Liu discloses a method wherein the indication of proximity between the first object and the first computing device includes an indication that the first computing device received a wireless communication from wireless communication circuitry corresponding to the object (paragraph [0033]).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Hanis as applied to claim 1 above, and further in view of Hamynen (US 2005/0050165).
Liu and Hanis teaches all of the limitations above but does not explicitly disclose the feature wherein the indication of proximity between the first object and the first computing device includes an indication that a camera of the first computing device captured an image corresponding to the first object and wherein the image is of an optical glyph corresponding to the first object.
However, Hamynen teaches the feature wherein the indication of proximity between the first object and the first computing device includes an indication that a camera of the first computing device captured an image corresponding to the first object and wherein the image is of an optical glyph corresponding to the first object (abstract and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the invention of Liu and Hanis to include the feature wherein the indication of proximity between the first object and the first computing device includes an indication that a camera of the first computing device captured an image corresponding to the first object and wherein the image is of an optical glyph corresponding to the first object, as taught by Hamynen in order to manage tracking of manufacturing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687